     Case 2:16-cv-02838-JAM-JDP Document 49 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JAMES JOSHUA JARRARD,                                   No. 2:16-CV-2838-JAM-JDP-P
12                           Plaintiff,
13             v.                                                ORDER
14       ZACHARY SANDOVAL, et al.,
15                           Defendants.
16

17                     Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. This case is assigned to United States Magistrate Jeremy D. Peterson, who

19   referred the case to the undersigned United States Magistrate Judge for the purposes of a

20   settlement conference. The case settled at the conference on June 6, 2019. See ECF No. 42. The

21   Court, on October 26, 2020, subsequently ordered the parties to file dispositional documents

22   within 30 days. ECF No. 48. Thus far, only Plaintiff has done so.1 The Court accordingly orders

23   Defendant to show cause for his failure to comply with the Court’s October 26, 2020, order.

24   Defendant shall show cause, in writing, why appropriate sanctions should not be imposed for

25   failure to comply fully and in good faith with the Court’s orders.

26   ///

27   1
      The Clerk of the Court, however, returned Plaintiff’s submitted dispositional document because it stated the
     settlement amount, which is typically confidential. The Court concludes that Plaintiff nevertheless complied with its
28   order to file dispositional documents.
                                                                1
     Case 2:16-cv-02838-JAM-JDP Document 49 Filed 02/23/21 Page 2 of 2


 1                 Furthermore, the Court sets a hearing on the order to show cause. The hearing

 2   shall be set for the Court’s law and motion calendar on March 31, 2021, at 10:00 a.m.

 3   Defendant’s counsel shall appear telephonically via CourtCall.

 4                 Defendant’s counsel’s filing of the appropriate dispositional documents as required

 5   by the Court’s October 26, 2020, order will constitute adequate response and shall discharge the

 6   order to show cause. If Defendant’s counsel files the appropriate documents, the hearing on the

 7   order to show cause will be vacated.

 8                 IT IS SO ORDERED.

 9   Dated: February 23, 2021
                                                          ____________________________________
10                                                        DENNIS M. COTA
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
